MEMORANDUM **
Camerino Torres-Estrada appeals from the 21-month sentence imposed following his guilty-plea conviction for conspiracy to import marijuana, in violation of 21 U.S.C. §§ 952, 960, and 963. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres-Estrada contends that the district court clearly erred by sentencing him based on the total amount of drugs involved in the conspiracy, pursuant to U.S.S.G. § 1B1.3. This contention fails because the record demonstrates that Torres-Estrada participated in a joint undertaking rather than several separate *843criminal activities. See United States v. Dallmau, 533 F.3d 755, 760 (9th Cir.2008); see also U.S.S.G. § 1B1.3 cmt. n. 2(c)(8).
Torres-Estrada also contends that the district court abused its discretion by imposing a sentence greater than necessary to serve the ends of justice and by miscalculating his base offense level. We conclude that there was no procedural error and that Torres-Estrada’s sentence is reasonable. See United States v. Carty, 520 F.3d 984, 990-93 (9th Cir.2008) (en bane).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.